                                            Case 4:19-cv-07415-KAW Document 23 Filed 10/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MAURICIO PABA SERJE, et al.,                        Case No. 4:19-cv-07415-KAW
                                   8                      Plaintiffs,                          ORDER DENYING FOURTH MOTION
                                                                                               TO EXTEND TIME TO COMPLETE
                                   9               v.                                          SERVICE; SECOND ORDER TO
                                                                                               SHOW CAUSE
                                  10       RAPPI, INC., et al.,
                                                                                               Re: Dkt. No. 21
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            This action was filed on November 8, 2019. (Dkt. No. 1.) On June 3, 2020, the Court

                                  14   extended Plaintiff’s deadline to complete service of the complaint and summons on Defendants to

                                  15   August 5, 2020. (Dkt. No. 17.) To date, no proof of service has been filed.1

                                  16            On July 20, 2020, the Court granted Plaintiffs’ counsel’s motion to withdraw, such that

                                  17   Plaintiffs are now pro se. (Dkt. No. 19.) A case management conference was scheduled for

                                  18   October 6, 2020, but Plaintiffs did not file a case management statement seven days prior as

                                  19   required, so the Court vacated the case management conference and issued an order to show cause

                                  20   to Plaintiffs on October 2, 2020. (Dkt. No. 22.)

                                  21            Minutes before the order to show cause was docketed, Plaintiff Mauricio Paba Serje filed a

                                  22   notice of appearance and a fourth motion for extension of time to complete service. (Notice of

                                  23   Appearance, Dkt. No. 20; Pls.’ Mot., Dkt. No. 21.) There are several reasons, however, why the

                                  24   motion must be denied.

                                  25            First, Mr. Serje filed it on behalf of all of the plaintiffs, which is improper because he is not

                                  26   an attorney admitted to practice in the Northern District of California, and, therefore, can only file

                                  27
                                       1
                                  28     Certificates of service must be separately docketed. Thus, the Court strikes the documents
                                       attached to Dkt. No. 21.
                                          Case 4:19-cv-07415-KAW Document 23 Filed 10/15/20 Page 2 of 2




                                   1   papers on his own behalf.

                                   2           Second, the email for his ECF account (ccadena@lozanoblanco.com), as reflected on the

                                   3   docket, belongs to attorney Christian Cadena Flechas of Bogota, Columbia. (Christian Cardena

                                   4   Flechas – Abogado, LINKEDIN, https://co.linkedin.com/in/christian-cadena-flechas-

                                   5   b261a031?challengeId=AQHr8Zto8UH2SAAAAXT5xgZZbsFIlm7pOQmOZTeuIDg1cgypYGh7

                                   6   l1QijDys8SBKRIr2EayOl_sU7-DI6hipD6IkS3E9I36mdw&submissionId=bc4dd8d2-3d28-3b16-

                                   7   6ac8-c6e0c86c2f36 (last visited Oct. 5, 2020).) Third, the street address on Mr. Serje’s notice of

                                   8   appearance (Dkt. No. 20) is the same address as Mr. Cadena Flechas’s law firm, Lozano Blanco &

                                   9   Associates. (See Lozano Blanco & Associates, https://lozanoblanco.com/en/home/#contact (last

                                  10   visited Oct. 5, 2020).) Taken together, it is apparent that Mr. Serje is not truly representing

                                  11   himself despite his declaration to the contrary. (Decl. of Mauricio Paba Serje, Dkt. No. 21-1 ¶ 1.)

                                  12   Mr. Cadena-Flechas has not filed a substitution of counsel form, and he does not appear to be
Northern District of California
 United States District Court




                                  13   qualified to represent clients in this district. Instead, Mr. Cadena-Flechas appears to be engaging

                                  14   in the unauthorized practice of law, as all case-related emails are going to his email address rather

                                  15   than to Mr. Serje. This is improper and will not be permitted.

                                  16           For the reasons set forth above, Plaintiffs’ motion is DENIED. Mr. Serje is ordered to file

                                  17   an amended notice of appearance within 7 days of this order that contains his own street address

                                  18   and email address, and he shall update his ECF account to ensure that he personally receives all

                                  19   filings in this case. In addition, Mr. Serje is ordered to remove the email address for Mr. Cadena-

                                  20   Flechas from his ECF account because he is not a proper person to receive notice of filings in this

                                  21   case. If Mr. Cadena-Flechas is or becomes qualified to practice law in this district, and he wishes

                                  22   to represent the plaintiffs in this case, a proper substitution of counsel shall be filed.

                                  23                             SECOND ORDER TO SHOW CAUSE
                                  24           Plaintiffs are ordered to respond to the October 2, 2020 order to show cause by October 30,

                                  25   2020, as originally ordered. (See Dkt. No. 22.)

                                  26           IT IS SO ORDERED.

                                  27   Dated: October 15, 2020                                 __________________________________
                                                                                               KANDIS A. WESTMORE
                                  28                                                           United States Magistrate Judge
                                                                                           2
